NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGARDO ENRIQUE ESCOBAR                         No.    20-70084
PACHECO,
                                                Agency No. A206-353-148
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2021**
                                  Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Edgardo Escobar Pacheco petitions for review of the Board of Immigration

Appeals’ (BIA) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We review the BIA’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“legal conclusions de novo and its factual findings for substantial evidence.” Arrey

v. Barr, 916 F.3d 1149, 1157 (9th Cir. 2019) (citation omitted). As the parties are

familiar with the facts, we do not recount them here. We deny the petition.

      1. An applicant for asylum must establish that “membership in a particular

social group . . . was or will be at least one central reason for persecuting the

applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). To satisfy this nexus requirement,

Pacheco “must provide direct or circumstantial evidence of his persecutors’

motives.” INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

      Substantial evidence supports the BIA’s determination that Pacheco failed to

demonstrate that he was or will be targeted due to his status as a soccer player.

There is no evidence that Pacheco was attacked and robbed because he played

soccer. In fact, a gang member told Pacheco “I don’t know who you are. I don’t

even know you” during the attack. As for future persecution, Pacheco is no longer

a professional soccer player and there is no evidence that he would be recognized

and targeted on that basis (or for being a current mixed martial arts fighter) in

Honduras. Therefore, substantial evidence supports the BIA’s denial of Pacheco’s

asylum claim. See Riera-Riera v. Lynch, 841 F.3d 1077, 1081 (9th Cir. 2016)

(“The lack of a nexus to a protected ground is dispositive of [petitioner’s]




                                           2
asylum . . . claim[].”).1

       2. As with a claim for asylum, to be eligible for withholding of removal, an

applicant must establish that he has been or likely will be persecuted “on account

of” a protected ground. See 8 C.F.R. § 1208.16(b)(1). To satisfy this nexus

requirement, an applicant must show that a protected ground is or would be “a

reason” for past or future persecution, a weaker standard than the “one central

reason” standard from the asylum context. Barajas-Romero v. Lynch, 846 F.3d

351, 360 (9th Cir. 2017). For the reasons identified above, Pacheco did not

establish a nexus between past or future persecution and a protected ground, even

under the less stringent “a reason” standard.

       3. To qualify for CAT relief, the applicant must show: (1) “it is more likely

than not that he or she would be tortured if removed to the proposed country of

removal,” 8 C.F.R. § 208.16(c)(2); and (2) the torture will be “inflicted by or at the

instigation of or with the consent or acquiescence of a public official . . . or other

person acting in an official capacity,” id. § 208.18(a)(1). See Garcia-Milian v.

Holder, 755 F.3d 1026, 1033 (9th Cir. 2014). Pacheco cited only “generalized

evidence of violence and crime” that failed to show it is more likely than not he


1
  Because the BIA affirmed the Immigration Judge’s (IJ) denial of asylum on the
merits, it did not address the IJ’s determination that Pacheco is time-barred from
applying for asylum. We thus cannot reach this alternative ground. See Arrey, 916
F.3d at 1157 (“We cannot affirm the BIA on a ground upon which it did not rely.”
(internal quotation marks and citation omitted)).

                                           3
would be tortured by or with the consent or acquiescence of the government if

returned to Honduras. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010). Therefore, substantial evidence supports the BIA’s denial of CAT

protection.

      PETITION FOR REVIEW DENIED.




                                        4